Opinion,
Me. Justice Steeeett :
This is a proceeding under the 29th section of the act of June 13, 1836, to subject so much of the rents, issues and profits of certain real estate, held in trust for defendant below under his father’s will, as will be sufficient to provide for his deserted wife and child. The fact that they were both basely deserted by him is too clearly established to admit of any doubt; and the only question is whether the delinquent and heartless husband and father has such an interest in the real estate in question, or in the rents, issues and profits thereof, as is liable to seizure under the provisions of the act. The learned president of the Quarter Sessions is of opinion that he has, and in that we fully concur.
The will of Nicholas C. Decker, creating a trust in favor of his son Paul, the defendant below, directs the trustee to pay over every six months to the cestui que trust or to whomsoever he in writing may designate, all the rents and profits ■ of every kind accruing from the property referred to. He is thus *278the recipient semi-annually of a considerable sum over which he has absolute control. It is neither improper nor illegal to compel him to do what it should have been his pleasure to do voluntarily, namely, to share that income with his helpless wife and child, at least to the extent that may be required for their economical maintenance and support.
It is unnecessary to determine what is the nature and extent of Paul O. Decker’s interest in the land, or the proceeds thereof, under his father’s will. It is sufficient in this, and in all similar cases, to know that he has under his control an income in which those dependent on him for support and maintenance are entitled to participate. If promptly enforced, as it should be, the order of court will doubtless accomplish the desired object.
We deem it unnecessary to add anything to what the court below has said in justification of the order complained of. There appears to be no error in the proceedings of which either plaintiff in error or his trustee has any just reason to complain.
The order of the court below is affirmed, with costs to be paid by Paul O. Decker, defendant below.